Name: 84/333/EEC: Decision of the European Parliament of 10 April 1984 on the granting of a discharge to the Commission of the European Communities in respect of the activities of the fifth European Development Fund in the 1982 financial year . Resolution containing the comments accompanying the decisions on the discharge in respect of the implementation of European Development Fund operations for the 1982 financial year
 Type: Decision
 Subject Matter: nan
 Date Published: 1984-06-30

 Avis juridique important|31984D033384/333/EEC: Decision of the European Parliament of 10 April 1984 on the granting of a discharge to the Commission of the European Communities in respect of the activities of the fifth European Development Fund in the 1982 financial year . Resolution containing the comments accompanying the decisions on the discharge in respect of the implementation of European Development Fund operations for the 1982 financial year Official Journal L 173 , 30/06/1984 P. 0009 - 0011+++++( 1 ) OJ NO L 347 , 22 . 12 . 1980 , P . 2 . ( 2 ) OJ NO C 357 , 31 . 12 . 1983 , P . 1 . ( 3 ) OJ NO C 260 , 12 . 10 . 1981 , P . 72 . DECISION OF THE EUROPEAN PARLIAMENT OF 10 APRIL 1984 ON THE GRANTING OF A DISCHARGE TO THE COMMISSION OF THE EUROPEAN COMMUNITIES IN RESPECT OF THE ACTIVITIES OF THE FIFTH EUROPEAN DEVELOPMENT FUND IN THE 1982 FINANCIAL YEAR ( 84/333/EEC ) THE EUROPEAN PARLIAMENT , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 206B THEREOF , HAVING REGARD TO THE SECOND ACP-EEC CONVENTION OF LOME ( 1 ) , WHEREAS THE TREATY OF 22 JULY 1975 EMPOWERS PARLIAMENT TO GRANT A DISCHARGE ON THE FINANCIAL ACTIVITIES OF THE COMMUNITY , HAVING REGARD TO THE ADMINISTRATIVE ACPOUNTS , THE BALANCE SHEETS AND THE REPORT ON THE ACTIVITIES OF THE FIFTH EUROPEAN DEVELOPMENT FUND , HAVING REGARD TO THE REPORT OF THE COURT OF AUDITORS FOR THE FINANCIAL YEAR 1982 ACPOMPANIED BY THE REPLIES OF THE INSTITUTIONS ( 2 ) ( DOC . 1-1270/83 ) , HAVING REGARD TO THE REPORT BY THE COMMITTEE ON BUDGETARY CONTROL AND TO THE OPINION OF THE COMMITTEE ON DEVELOPMENT AND COOPERATION ( DOC . 1-118/84 ) , 1 . GRANTS A DISCHARGE TO THE COMMISSION , ON THE BASIS OF THE REVENUE AND EXPENDITURE EXAMINED BY THE COURT OF AUDITORS PURSUANT TO ARTICLE 206A ( 1 ) OF THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , IN RESPECT OF THE FOLLOWING AMOUNTS ENTERED IN THE REVENUE AND EXPENDITURE ACPOUNT OF THE 1982 FINANCIAL YEAR : - REVENUE : 72 563 902,00 ECU , - EXPENDITURE ( PAYMENTS ) : 330 107 542,72 ECU ; 2 . POINTS OUT THAT THE NON-BUDGETIZATION OF THE EUROPEAN DEVELOPMENT FUND MEANS THAT CERTAIN QUESTIONS RELATING TO MANAGEMENT AND FINANCIAL DISCIPLINE , SUCH AS THE OVERDUE PAYMENT OF CONTRIBUTIONS BY MEMBER STATES , CANNOT BE SOLVED EFFECTIVELY , AND THAT THIS HAS AN EFFECT ON THE TOTAL APPROPRIATION AVAILABLE UNDER THE EUROPEAN DEVELOPMENT FUND ; 3 . POINTS OUT ALSO THAT THE DISCHARGE IS GIVEN ONLY ON THE CONDITION THAT THE COMMISSION FIRMLY MAINTAINS ITS PROPOSAL FOR THE BUDGETIZATION OF THE SIXTH EUROPEAN DEVELOPMENT FUND ; 4 . INSTRUCTS ITS PRESIDENT TO FORWARD THIS DECISION TO THE COMMISSION AND TO THE OTHER INSTITUTIONS AND TO ENSURE THAT IT IS PUBLISHED IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . DONE ON 10 APRIL 1984 . THE SECRETARY-GENERAL H . - J . OPITZ THE PRESIDENT PIETER DANKERT RESOLUTION CONTAINING THE COMMENTS ACPOMPANYING THE DECISIONS ON THE DISCHARGE IN RESPECT OF THE IMPLEMENTATION OF EUROPEAN DEVELOPMENT FUND OPERATIONS FOR THE 1982 FINANCIAL YEAR THE EUROPEAN PARLIAMENT , 1 . VOICES YET AGAIN THE CRITICISM THAT THE EUROPEAN DEVELOPMENT FUND HAS STILL NOT BEEN INCLUDED IN THE GENERAL BUDGET OF THE EUROPEAN COMMUNITIES AND , SAVE FOR THE DISCHARGE , IS THEREFORE NOT SUBJECT TO PARLIAMENTARY DECISIONS ; 2 . INSISTS THAT THE COMMISSION SHOULD DRAW ALL THE APPROPRIATE CONCLUSIONS FROM THE FAILURE OF THE SIBITI-NIARI VALLEY ROAD PROJECT AND REPORT TO PARLIAMENT ; STRESSES THAT THIS IS AN ATYPICAL , EXTREME CASE WHICH IS BY NO MEANS CHARACTERISTIC OF COMMUNITY DEVELOPMENT POLICY WHICH ON THE WHOLE HAS ACHIEVED VERY FAVOURABLE RESULTS ; 3 . CRITICISES THE CUMBERSOME ADMINISTRATIVE PROCEDURE FOR GRANTING SUPPORT FROM THE EUROPEAN DEVELOPMENT FUND AND CALLS FOR THOROUGHGOING IMPROVEMENTS UNDER THE NEW CONVENTION ; 4 . INSISTS THAT THE COMMISSION SHOULD EXERCISE ITS RESPONSIBILITY TO ADMINISTER LOANS AND ONLY TRANSFER RESPONSIBILITY FOR TECHNICAL DETAILS TO THE EUROPEAN INVESTMENT BANK ; 5 . RECOMMENDS THAT , WHERE NECESSARY , MORE RAPID PROCEDURES SHOULD BE USED TO GRANT AID IN ACPORDANCE WITH THE SECOND LOME CONVENTION ; 6 . REGRETS THE LACK OF FLEXIBILITY IN THE FINANCIAL INSTRUMENTS SET UP BY THE LOME CONVENTION WHICH MAKE IT MORE DIFFICULT TO SOLVE THE PROBLEMS ASSOCIATED WITH STABEX TRANSFERS ; 7 . CALLS ON THE MEMBER STATES TO PAY THEIR FINANCIAL CONTRIBUTIONS ON TIME AND CALLS ON THE COMMISSION TO DO EVERYTHING IN ITS POWER TO CLAIM COMPENSATION FOR THE LOSS OF INTEREST FROM MEMBER STATES WHICH ARE SLOW TO PAY ; 8 . URGES THAT THE PROPOSALS IN THE REPORT DRAWN UP BY MR MICHEL ON THE ASSESSMENT OF COMMUNITY DEVELOPMENT POLICY AND THE ROLE OF THE EUROPEAN PARLIAMENT SHOULD BE IMPLEMENTED AND THAT RETROSPECTIVE ASSESSMENTS OF EUROPEAN DEVELOPMENT FUND PROJECTS SHOULD BE CARRIED OUT FAR MORE THAN IN THE PAST ; 9 . CALLS ON THE COMMISSION TO EXERCISE FAR BETTER CONTROL OF THE SPECIAL AGENCIES IN THE MEMBER STATES WHICH ARE RESPONSIBLE FOR PAYING GRANTS UNDER THE EUROPEAN DEVELOPMENT FUND , THE MEDITERRANEAN AGREEMENTS AND AID FOR THE BENEFIT OF NON-ASSOCIATED DEVELOPING COUNTRIES ; 10 . CALLS FOR SIMPLIFIED PROCEDURES FOR GRANTING AID TO ACP STATES WHICH TAKE PART IN TRADE FAIRS ; 11 . REQUESTS THE EUROPEAN INVESTMENT BANK TO PROVIDE MORE COMPREHENSIVE INFORMATION IN FUTURE ON THE USE OF EUROPEAN DEVELOPMENT FUND RESOURCES WHICH IT ADMINISTERS ON BEHALF OF THE COMMUNITY AS THESE ARE IMPORTANT FOR CONTROL AND THUS FOR THE DISCHARGE PROCEDURE , AND AS GREATER TRANSPARENCY IS IN THE INTERESTS OF ALL THOSE INVOLVED ; 12 . NOTES WITH SURPRISE THE ASSERTION BY THE COURT OF AUDITORS ( 3 ) THAT , IN THE CASE OF RESOURCES ADMINISTERED BY THE EUROPEAN INVESTMENT BANK , TENDERS FOR PROJECTS PAID FOR FROM THE COMMUNITY BUDGET OR EUROPEAN DEVELOPMENT FUND RESOURCES WERE INVITED NOT ONLY FROM ACP AND EEC COUNTRIES BUT ALSO COUNTRIES IN WHICH THE EUROPEAN INVESTMENT BANK OBTAINS ITS RESOURCES , INCLUDING THE UNITED STATES AND JAPAN ; CALLS ON ITS COMMITTEE ON BUDGETARY CONTROL TO CLARIFY THIS MATTER .